DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-6 and 8 have been considered but are moot because the examiner has cited Heim et al. (2004/0120028) to teach the amended limitations of claims 1 and 8 and von der Weld et al. (2016/0013611) to teach the amended limitations of claim 6.

Claim Objections
Claim 8 is objected to because of the following informalities:  The claimed limitation “the dual-polarization optical signals are reflected by a Faraday mirror after being directed through the semiconductor optical amplifier the first time, but before being directed through the semiconductor optical amplifier the second time; the dual-polarization optical signals are reflected by a Faraday mirror after being directed through the semiconductor optical amplifier the first time, but before being directed through the semiconductor optical amplifier the second time;” should be changed to “the dual-polarization optical signals are reflected by a Faraday mirror after being directed through the semiconductor optical amplifier the first time, but before being directed through the semiconductor optical amplifier the second time; .  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Papadopoulos et al. (2014/0153084) and Heim et al. (2004/0120028).

Regarding claim 1, Papadopoulos et al. disclose: a semiconductor optical amplifier module exhibiting low polarization dependent gain characteristics, said module comprising: an input port (port connected to source 1) for receiving a signal and an output port (port that outputs signal S1) for outputting an amplified signal (S1) (Fig. 1, [0062]); an optical circulator (2) in optical communication with the input port, the output port, and a splitter/combiner (3) (Fig. 1, [0062]), said circulator (2) configured to direct optical signals between the input port, the output port, and the splitter / combiner (3) (Fig. 1, [0062]); and a pair of semiconductor optical amplifiers (A1, A2), each having a first port (left port of optical amplifiers A1 and A2) and a second port (right port of optical amplifiers A1 and A2), the first port of each optically connected to the beam splitter/combiner, and the second port of each optically connected to one another (Fig. 1, [0062]).
Papadopoulos et al. do not disclose in Fig 1: a dual-polarization signal; a polarization beam splitter/combiner; wherein the pair of semiconductor optical amplifiers are not identical and do not provide identical gain over an entire amplification bandwidth and any polarization dependent gain (PDG) is eliminated.
However, Papadopoulos et al. disclose in Fig. 2: a dual-polarization signal (Fig. 2, [0066]); a polarization beam splitter/combiner (31) (Fig. 2, [0066]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Papadopoulos by replacing the splitter/combiner (3, Fig. 1) with the polarization beam splitter/combiner (31, Fig. 2) in order to use polarization states to differentiate the path followed by the secondary beams.
Papadopoulos as modified do not disclose: wherein the pair of semiconductor optical amplifiers are not identical and do not provide identical gain over an entire amplification bandwidth and any polarization dependent gain (PDG) is eliminated.
Heim et al. disclose: There are various techniques that have been employed to compensate for the polarization dependent gain that is introduced by SOAs. One such technique, shown in FIG. 1, is to arrange two SOAs in series. In amplifier 10, the gain for TE mode light is greater than the gain for TM mode light. Amplifier 12 has the same structure as amplifier 10 but is rotated by 90 degrees so that the gain for TM mode light is greater than the gain for TE mode light, i.e., in reverse proportion to the polarization gain ratio for amplifier 10. In this way, the optical energy output from the combination of amplifiers 10 and 12 is substantially polarization independent (Fig. 1, [0005]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Papadopoulos by arranging the semiconductor optical amplifier (A1, A2) so that amplifier (A2) is rotated by 90 degrees in order to compensate for polarization dependent gain. The device as modified disclose: wherein the pair of semiconductor optical amplifiers are not identical (Gain for TE mode light is different than gain for TM mode light) and do not provide identical gain over an entire amplification bandwidth.

Regarding claim 2, Papadopoulos as modified disclose: configured such that an H polarization of the dual-polarization signal is amplified by one of the semiconductor optical amplifiers traversing that amplifier in a first direction and amplified by the other one of the semiconductor optical amplifiers traversing that other amplifier in an opposite direction (first secondary beam H1 traverses optical amplifier A1 in a first direction and is amplified by optical amplifier A1 to form beam H’1, then traverses optical amplifier A2 in a second opposite direction to form twice amplified beam H’’1) (Papadopoulos, Fig. 1, [0063], [0066]).

Regarding claim 3, Papadopoulos as modified disclose:  configured such that an V polarization of the dual-polarization signal is amplified by one of the semiconductor optical amplifiers traversing that amplifier in a first direction and amplified by the other one of the semiconductor optical amplifiers traversing that other amplifier in an opposite direction (second secondary beam H2 traverses optical amplifier A2 in a first direction and is amplified by optical amplifier A2 to form beam H’2, then traverses optical amplifier A1 in a second opposite direction to form twice amplified beam H’’2) (Papadopoulos, Fig. 1, [0063], [0066]).

Regarding claim 4, Papadopoulos as modified do not disclose: an optical pigtail, connecting the second port of each optical amplifier to one another.
However, Papadopoulos discloses: Sagnac interferometer uses optical components in free space or with optical fiber to form an optical loop ([0061]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Papadopoulos as modified by connecting the second port of each optical amplifier to each other using an optical fiber because the substitution of one known element for another yields predictable results to one of ordinary skill in the art. In the instant case, the predictable result is a semiconductor optical amplifier module exhibiting low polarization dependent gain.

Regarding claim 5, Papadopoulos as modified do not disclose: wherein the optical pigtail introduces a transmission delay in optical signals from one semiconductor optical amplifier to the other semiconductor optical amplifier, said transmission delay configured such that it is longer than a carrier lifetime of the semiconductor optical amplifiers.
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, an optical amplifier module comprising an optical pigtail connecting the second port of each optical amplifier, the length of the optical pigtail controlling the transmission delay from one optical amplifier to the other optical amplifier. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of values for transmission delay by routine experimentation.

Regarding claim 8, Papadopoulos et al. disclose: a method of operating a semiconductor optical amplifier module having an input port (port connected to source 1) for receiving dual-polarization optical signals and an output port for outputting amplified, dual-polarization signals (Fig. 1, [0062]), the METHOD CHARACTERIZED IN THAT: the dual-polarization optical signals are directed though a semiconductor optical amplifier (A1 or A2) at least twice, at least once in a first direction, and at least once in a second direction, wherein the second direction is opposite to the first direction (Fig. 1, [0063]); the dual-polarization optical signals include an H polarization and a V polarization, the semiconductor optical amplifier includes first (A1) and second (A2) individual semiconductor optical amplifiers wherein the H polarization is amplified by the first semiconductor optical amplifier while traversing it in a first direction, and then amplified by the second semiconductor optical while traversing it in a second direction, wherein the second direction is opposite to the first direction (first secondary beam H1 traverses optical amplifier A1 in a first direction and is amplified by optical amplifier A1 to form beam H’1, then traverses optical amplifier A2 in a second opposite direction to form twice amplified beam H’’1), the V polarization is amplified by the second semiconductor optical amplifier while traversing it in a third direction, and then amplified by the first semiconductor optical amplifier while traversing it in a fourth direction, wherein the fourth direction is opposite to the third direction (second secondary beam H2 traverses optical amplifier A2 in a third direction and is amplified by optical amplifier A2 to form beam H’2, then traverses optical amplifier A1 in a fourth opposite direction to form twice amplified beam H’’2) (Fig. 1, [0063], [0066]).
Papadopoulos et al. do not disclose in figure 1: the dual-polarization optical signals are reflected by a Faraday mirror after being directed through the semiconductor optical amplifier the first time, but before being directed through the semiconductor optical amplifier the second time; the Faraday mirror rotates individual polarizations of the dual-polarization optical signals by substantially 90 degrees upon reflection thereby; wherein the first and second individual semiconductor optical amplifiers are not identical and do not provide identical gain over an entire amplification bandwidth and any polarization dependent gain (PDG) is eliminated.
Papadopoulos et al. disclose in figures 2 and 4: a dual-polarization signal (Fig. 2, [0066]); a Faraday mirror (Faraday rotator 42, and return mirror 43) (Fig. 4, [0070]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Papadopoulos by inputting a dual-polarization signal and replacing the mirror with a Faraday mirror because the substitution of one known element for another yields predictable results to one of ordinary skill in the art. In the instant case, the predictable result is a semiconductor optical amplifier module exhibiting low polarization dependent gain. The device as modified disclose: the dual-polarization optical signals are reflected by a Faraday mirror after being directed through the semiconductor optical amplifier the first time, but before being directed through the semiconductor optical amplifier the second time; the Faraday mirror rotates individual polarizations of the dual-polarization optical signals by substantially 90 degrees upon reflection thereby.
Papadopoulos as modified do not disclose: wherein the pair of semiconductor optical amplifiers are not identical and do not provide identical gain over an entire amplification bandwidth and any polarization dependent gain (PDG) is eliminated.
Heim et al. disclose: There are various techniques that have been employed to compensate for the polarization dependent gain that is introduced by SOAs. One such technique, shown in FIG. 1, is to arrange two SOAs in series. In amplifier 10, the gain for TE mode light is greater than the gain for TM mode light. Amplifier 12 has the same structure as amplifier 10 but is rotated by 90 degrees so that the gain for TM mode light is greater than the gain for TE mode light, i.e., in reverse proportion to the polarization gain ratio for amplifier 10. In this way, the optical energy output from the combination of amplifiers 10 and 12 is substantially polarization independent (Fig. 1, [0005]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Papadopoulos as modified by arranging the semiconductor optical amplifier (A1, A2) so that amplifier (A2) is rotated by 90 degrees in order to compensate for polarization dependent gain. The device as modified disclose: wherein the pair of semiconductor optical amplifiers are not identical (Gain for TE mode light is different than gain for TM mode light) and do not provide identical gain over an entire amplification bandwidth.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Van Deventer (5,295,016) in view of Papadopoulos et al. (2014/0153084) and von der Weld et al. (2016/0013611).

Regarding claim 6, Van Deventer discloses: an improved optical amplifier module exhibiting low polarization dependent gain comprising: an input port (is) for receiving a signal and an output port (os) for outputting an amplified signal (Fig. 1, col 3, lines 4-33); an optical circulator (C) in optical communication with the input port, the output port, and a semiconductor optical amplifier (OA) (Fig. 1, col 3, lines 4-33), said circulator configured to direct optical signals between the input port, the output port, and the semiconductor optical amplifier (Fig. 1, col 3, lines 4-33); the semiconductor optical amplifier having a first port (left port) and a second port (right port), the first port optically connected to the optical circulator (C), the second port optically connected to a mirror (mirror S) (Fig. 1, col 3, lines 4-33).
Van Deventer does not disclose: a dual-polarization signal, amplified dual-polarization signal; dual polarization semiconductor optical amplifier; a Faraday mirror, second port directly optically connected to a Faraday mirror, without intervening optical elements; wherein the Faraday mirror is configured to rotate polarizations of optical signals directed thereto by the dual-polarization semiconductor optical amplifier by substantially 90 degrees before reflecting the rotated polarization signals back to the dual-polarization semiconductor optical amplifier.
Papadopoulos et al. disclose: a dual-polarization signal (Fig. 2, [0066]); a Faraday mirror (Faraday rotator 42, and return mirror 43) (Fig. 4, [0070]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Van Deventer by inputting a dual-polarization signal and replacing the mirror with a Faraday mirror because the substitution of one known element for another yields predictable results to one of ordinary skill in the art. In the instant case, the predictable result is a semiconductor optical amplifier module exhibiting low polarization dependent gain. The device as modified disclose: wherein the Faraday mirror is configured to rotate polarizations of optical signals directed thereto by the dual-polarization semiconductor optical amplifier by substantially 90 degrees before reflecting the rotated polarization signals back to the dual-polarization semiconductor optical amplifier (Faraday mirror inherently rotates polarization of optical signal by 90 degrees).
Van Deventer as modified do not disclose: second port directly optically connected to a Faraday mirror, without intervening optical elements.
Von der Weld et al. disclose: Faraday mirror (48) used to reflect the signal from a bidirectional semiconductor optical amplifier (Fig. 5, [0044]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Van Deventer as modified by replacing the retarder (R ) and mirror (S) with a Faraday mirror because the substitution of one known element for another yields predictable results to one of ordinary skill in the art. In the instant case, the predictable result is a semiconductor optical amplifier module exhibiting low polarization dependent gain. The device as modified disclose: second port directly optically connected to a Faraday mirror, without intervening optical elements.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINNING(TOM) NIU whose telephone number is (571)270-1437. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner at the above number.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minsun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XINNING(Tom) NIU/Primary Examiner, Art Unit 2828